DETAILED ACTION
This Office action is in response to the amendment filed on 20 January 2022.  Claims 1-7 are pending in the application. Claim(s) 8-15 have been cancelled.
This application is a continuation of application Serial No. 16/179,432, filed 11/02/2018, now U.S. Patent 10720376, which is a divisional of application Serial No. 15/452,699, filed 03/07/2017, now abandoned, which is a continuation of application Serial No. 13/344,567, filed 01/05/2012, also abandoned. 

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
Claims 1-7 have been allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to disclose attaching a first metal layer of a direct-bonded copper ("DBC") substrate to at least one lead with an ultrasonic weld to form an assembly, wherein the ultrasonic weld mechanically and electrically couples the first metal layer to the lead, wherein the DBC substrate comprises an insulative layer disposed between the first metal layer and a second metal layer, wherein the at least one lead comprises a contact pad, having an upper surface and a lower surface, wherein the at least one lead is joined to the first metal layer through the lower surface of the contact pad, and wherein the ultrasonic weld comprises applying an ultrasonic head to the upper surface of the contact pad, wherein a plurality of non-planar structures are generated on the upper surface; attaching a power semiconductor integrated circuit die to the first metal layer of the assembly; surrounding at least the first metal layer and the power semiconductor integrated circuit die with an amount of encapsulant; leaving at least a portion of the second metal layer of the DBC substrate exposed to form a back side of a packaged power integrated circuit device; and leaving a portion of the lead exposed, wherein the second metal layer is electrically insulated from the first metal layer. These limitations, in the method arrangement as claimed in independent claim 1, is neither anticipated nor made obvious by the prior art of record, in the Examiner's opinion.
Claims 2-7 depend from claim 1 and are therefore also found allowable.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSZ K CHIU whose telephone number is (571)272-8656. The examiner can normally be reached 9-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A Feeney can be reached on (571) 270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TSZ K. CHIU
Examiner
Art Unit 2822



/TSZ K CHIU/Examiner, Art Unit 2822

/MARY A WILCZEWSKI/Primary Examiner, Art Unit 2822